DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 3/17/21. These drawings are acceptable.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processor configured to” in claims 17-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-10, 17-22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0387251 A1).

Regarding claim 1, Lin discloses a method (see fig. 13), comprising: obtaining for a current block (see MV1 in fig. 9A) of a picture to be encoded or decoded (see S1360 in fig. 13) an extended portion corresponding to at least one portion of a neighboring block (see 3 and 4 in fig. 9A), the at least one portion being adjacent to the current block (see fig. 9A); forming an extended block (see combined 3, 4, W and H in fig. 9A) using the current block and the extended portion; and performing a prediction to determine prediction samples for the extended block (see S1340 in fig. 13), wherein the prediction includes motion compensated prediction and other further prediction steps  (see S1330 and S1350 in fig. 13).

Regarding claims 3 and 18, Lin further discloses storing determined prediction samples for the extended portion in one or more buffer memories (e.g. see ¶ [0031]).

Regarding claims 4 and 19, Lin further discloses wherein performing the prediction for the extended block comprises a motion compensated prediction, based on motion information for the current block (see S1340 in fig. 13).

Regarding claims 5 and 20, Lin further discloses comprising: obtaining from the one or more buffers stored prediction samples of an extended portion of at least one previously processed block of the picture (see S1340 in fig. 13); and performing an overlapped block motion compensation for the current block based on the prediction samples of the current block and the stored prediction samples of the extended portion of the at least one previously processed block (see S1350 in fig. 13).

Regarding claims 6 and 21, Lin further discloses wherein after performing the overlapped block motion compensation for the current block, the stored prediction samples of the extended portion of the at least one previously processed block are overwritten in the one or more buffers by prediction samples of the extended portion of the current block (see S1350 in fig. 13).

Regarding claims 7 and 22, Lin further discloses wherein the extended portion corresponds to one or both of a bottom extension and a right extension, the bottom extension corresponding to an upper portion of a below neighboring block, and the right extension corresponding to a left portion of a right neighboring block (e.g. see B and R in fig. 8A).

Regarding claims 9 and 24, Lin further discloses wherein performing the overlapped block motion compensation for the extended block is based on the parameters for the current block (see S1340 in fig. 13).

Regarding claims 10 and 25, Lin further discloses wherein the one or more further prediction steps are at least one of a local illumination compensation, a bi-prediction optical flow, and a generalized bi-prediction (e.g. see ¶ [0013]).

Regarding claim 17, the claim(s) recite an apparatus (see fig. 16), comprising at least one memory (see 1626 in fig. 16) and one or more processors (e.g. see ¶ [0097]) coupled to said at least one memory with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ikai (US 2019/0191171 A1).

Regarding claims 8, 11, 23 and 26, Lin does not discloses wherein performing the overlapped block motion compensation comprises obtaining a weighted average of the motion compensated prediction samples of the current block and the stored prediction samples of one or both of a bottom extension of a previously processed upper neighboring block and a right extension of a previously processed left neighboring block; and wherein for the extended portion of the current block a normalization of intermediate prediction samples is not applied during the one or more further prediction steps but during the overlapped block motion compensation.
However, Ikai discloses an overlap block motion compensation (OBMC) method wherein performing the overlapped block motion compensation comprises obtaining a weighted average of the motion compensated prediction samples of the current block and the stored prediction samples of one or both of a bottom extension of a previously processed upper neighboring block and a right extension of a previously processed left neighboring block (e.g. see ¶ [0175]); and wherein for the extended portion of the current block a normalization of intermediate prediction samples is not applied during the one or more further prediction steps but during the overlapped block motion compensation (e.g. see ¶ [0477]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Ikai teachings of OBMC correction into Lin OBMC for the benefit of use of an interpolation image generated by using an inter-prediction parameter.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Liu et al. (US 2016/0219302 A1), discloses OBMC for video coding.
2.	Kim et al. (US 2011/0206114 A1), discloses OBMC for video coding.
3.	Wang et al. (US 2011/0069237 A1), discloses interpolating with OBMC for video coding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485